                       Case 3:20-mj-02189-MAT Document 1 Filed 04/06/20 Page 1 of 3


A0 91 (Rev. 11/li) Criminal Complaint
                                                                                                                  a
                                                                                       -.-
                                        UNITED STATES DISTRICT LOURT
                                                               for the                                     2U20        PR -6    fCJ   27
                                                     Western District    of Texas

                  United States of America                           )
                                v.                                   )
                                                                           Case No.
                    Mario Darinel PINEDA
                                                                     )

                                                                     )

                                                                     )

                           Defendant(s)


                                                 CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge
                                                                                                       and belief.

                                               4,2020                 in the county of         El Paso, Texas                  in the
 On or about the date(s) of
       Western          District of            Texas           ,   the defendant(s) violated:

              Code Section                                                    Offense Description

 21   usc § 841                                 Defendant(s) did, knowingly and intentionally, possess with the intent to
                                                distribute, approximately .78 kilograms (gross weight) of Crystal
                                                Methamphetamine, a Schedule II Controlled Substance.

 21 USC § 952                                   Defendant(s) did, knowingly and intentionally, import into the united States
                                                from the Republic of Mexico, approximately .78 kilograms (gross weight) of
                                                Crystal Methamphetamine, a Schedule II Controlled Substance.


           This criminal complaint is based on these facts:

 See attached affidavit.                                                                                                       Sworn


                                                                                                        FecI.R.CIIVn.P. 4.1 (b)(2XA)




           Qc   Continued on the attached sheet.




                                                                                      Robert Hernandez, HSI Special Agent
                                                                                               Printed name and title

  Sworn to before me and signed in my presence.


  Date:             04/06/2020
                                                                                                  Judge 's signature

  City and state:                         El Paso, Texas
                                                     --
                                                                                      MueI A.   Torres, U.S. Magistrate Judge
                                                                                                 Printed name and title
           Case 3:20-mj-02189-MAT Document 1 Filed 04/06/20 Page 2 of 3




                                       AFFIDAVIT



On Saturday, April 4, 2020, at approximately 7:07 A.M., Mario Darinel PINEDA made entry
into the United States via the Paso Del Norte (PDN) Port of Entry (POE) northbound pedestrian
lanes in El Paso, Texas. PINEDA was traveling alone when he presented himself for inspection
with Customs and Border Protection Officer (CBPO) Abel Gasca.

CBPO Gasca was working the PDN POE primary pedestrian lanes of travel when he came into
contact with PINEDA. During the inspection process, CBPO Gasca observed PINEDA exhibit
signs of nervousness when presenting his entry document i.e. birth certificate and answering
questions. CBPO Gasca stated PINEDA's hands and voice were noticeably shaky during his
encounter with PINEDA. CBPO Gasca further stated that PINEDA provided a negative oral
customs declaration and claimed the purpose for seeking admission into the United States was to
work at a McDonald's restaurant. CBPO Gasca then noticed that PINEDA was not wearing the
proper attire, such as a McDonald's t-shirt or uniform and subsequently asked PINEDA to
explain why he was not properly dressed. PINEDA stated to CBPO Gasca that he was going to
meet his brother in El Paso, Texas to receive his McDonald's t-shirt prior to arriving at work.
CBPO Gasca again noted PINEDA's nervous behavior when his hands began to tremble as he
presented a pack of cigarettes he had in his possession and because of his constant touching of
his jewelry. CBPO Gasca then asked PINEDA if anyone was paying him to bring anything to or
from Mexico into the United States and PINEDA responded hesitantly that no one was paying
him to take or bring anything. CBPO Gasca then referred PINEDA to passport control
 secondary (PC S) for a more intensive examination based on his training and experience that
 PINEDA could be a body carrier.

While in PCS, Canine Enforcement Officer (CEO) Gerardo Cruz and his Narcotic and Human
Detector Dog (NHDD), Atoss, were requested to assist with conducting a cursory search of
PINEDA's person for the presence of an unknown narcotic. Subsequently, CEO Cruz and his
assigned NHDD, Atoss, received a positive alert to PINEDA's groin area.

A supervisory approved pat down search of PINEDA revealed the discovery of three clear plastic
wrapped bundles concealed within the groin and backside pants area of his person. A random
bundle was probed and revealed a crystalized substance which field tested positive for containing
properties of methamphetamine. The aggregate amount for the three bundles of crystalized
methamphetamine was approximately .78 kilograms (gross weight).

Homeland Security Investigations (HSI) Special Agents (SA) Robert Hernandez and Jason
Grijalva were notified of the crystal methamphetamine seizure and arrived at the PDN POE to
conduct a preliminary investigation.
            Case 3:20-mj-02189-MAT Document 1 Filed 04/06/20 Page 3 of 3




At approximately 10:59 A.M., SA Hernandez, in the presence of SA Grijalva, advised PINEDA
of his Miranda Rights and PINEDA chose to answer questions without an attorney present.

PINEDA acknowledged to agents he understood that he was being detained at the PDN POE
because of a failed attempt to cross into the United States a quantity of crystal
methamphetamine. According to PINEDA, upon successfully crossing the bundles of crystal
methamphetamine, he was supposed to meet and turn over the drugs to a Hispanic male driving a
small black vehicle with Texas license plates just north of the PDN POE by the public telephones
and taxis. PINEDA stated he has participated in approximately 30 successful drug smuggling
ventures in which he has transported crystal methamphetamine on his person through the PDN
POE pedestrian lanes and delivered the drugs to the unknown Hispanic male. PINEDA stated he
was paid 400.00 in United States Dollars (400 USD) for each trip he successfully crossed crystal
methamphetamine from Ciudad Juarez, Chihuahua, Mexico to El Paso, Texas.
